Citation Nr: 0924823	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for back and lower extremity 
impairment as a result of treatment at a VA facility.

2. Entitlement to service connection for a lumbosacral spine 
disorder, to include as secondary to service-connected left 
knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to May 
1959 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

Since the last adjudication by the RO, the Veteran submitted 
additional evidence consisting of one page of private 
treatment notes dated from May 2007 to October 2007, as well 
as a November 2008 letter.  See 38 C.F.R. § 20.1304 (2008).  
The Board observes that the Veteran has not waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  However, as the information contained in these notes is 
redundant of the evidence of record prior to the most recent 
supplemental statement of the case, the Board determines that 
remand for AOJ review of the evidence is not necessary.


FINDINGS OF FACT

1. In a final November 2003 decision, the Board denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
back and lower extremity impairment as a result of treatment 
at a VA facility, to include no carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the surgical treatment.  

2.  Evidence received since the November 2003 Board decision 
is cumulative of that previously of record.




CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for back and lower extremity 
impairment as a result of treatment at a VA facility.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
was provided with a VCAA notification letter in July 2004, 
prior to the initial unfavorable RO decision issued in 
October 2004.  An additional letter was sent in December 
2006.

The Board observes that the VCAA notice issued in July 2004 
informed the Veteran of the type of evidence necessary to 
establish a claim under § 1151, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
letter advised the Veteran that his claim had been previously 
denied because the evidence did not reflect that his back and 
lower extremity impairment were related to his January 1997 
hemorrhoidectomy or epidural injection, as required by Kent.  

With regard to the notice requirements under Dingess/Hartman, 
the Board observes that while the Veteran was not provided 
adequate notice prior to the October 2004 rating decision, 
providing this notice in May 2006 and December 2006 followed 
by a readjudication of the claim in the June 2007 
supplemental statement of the case, "cures" the timing 
problem associated with inadequate notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also secured all available and identified pertinent 
evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
in-service and post-service treatment records.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

II. Analysis

The Veteran underwent a hemorrhoidectomy in January 1997 at a 
VA facility.  He contends that the epidural injection he 
received at that time caused an additional disability of his 
back and legs manifested by pain, numbness, and tingling.  
Therefore, he contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 for back and lower extremity impairment.  

In a decision issued in November 2003, the Board denied 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for back and lower extremity impairment as a 
result of treatment at a VA facility.  In reaching this 
decision, the Board considered the Veteran's VA and private 
treatment records, as well as a December 2002 opinion by Dr. 
ES, a chiropractor, and an April 2003 VA opinion.  The Board 
found that the Veteran did not have an additional disability 
as a result of VA treatment, to include carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment.  

In November 2003, the Veteran was advised of the decision and 
his appellate rights.  He did not appeal.  Thus, the November 
2003 Board decision is final.  38 U.S.C.A § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2008].

Generally, a claim that has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

The Veteran filed his claim in February 2004.  Thus, the 
following definition of new and material evidence applies:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 U.S.C.A. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the November 2003 Board decision, VA received the 
Veteran's and his representative written statements in 
support of the claim as well as additional medical records.

As to the written statements from the Veteran and his 
representative, similar lay evidence was available when the 
Board last decided the claim in November 2003.  Then, as now, 
lay persons not trained in the field of medicine, to include 
the claimant and his representative, are not competent to 
offer an opinion regarding such medical question as to the 
origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, these statements are 
not competent medical evidence to show that the Veteran had 
additional back and lower extremity disability as a result of 
VA treatment, to include carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment.  
38 U.S.C.A. §§ 1154. 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that the appellant's back 
and lower extremity disability are a result of VA treatment, 
to include carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the surgical treatment is not new evidence 
within the context of 38 C.F.R. § 3.156.  

As to the additional treatment records, these records show 
the Veteran's continued treatment for peripheral neuropathy 
and small fiber neuropathy.  The Board finds that this 
additional evidence does not relate to an unestablished fact 
necessary to substantiate the claim because it does not show 
that the Veteran has additional back and lower extremity 
disability as a result of VA treatment, to include 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment.  38 U.S.C.A. §§ 1154.  For 
this reason, this evidence is not new and material as it is 
cumulative of evidence previously considered.  38 C.F.R. 
§ 3.156.

Similarly, the Board notes that the post-November 2003 record 
includes May 2007 and November 2008 statements from Dr. RGS 
addressing the etiology of the Veteran's back and lower 
extremity impairment.  However, the Board finds that these 
statements merely reiterate the earlier December 2002 
statement by Dr. ES.  In this regard, the Board observes that 
in December 2002 Dr. ES stated that she reviewed relevant 
books and Internet literature and found some sources that 
indicated that bilateral foot tingling can sometimes result 
after an epidural block.  In May 2007, Dr. RGS noted that the 
Veteran had an epidural nerve block and opined that the 
epidural had left him with a chronic permanent disability of 
a neurologic deficit in both lower extremities with 
parasthesias.  Thereafter, in November 2008, he indicated 
that, since the January 1997 epidural injection, the Veteran 
has had difficulty with his back and radiation of pain into 
either lower extremity, resulting in a 10 percent impairment 
of the back as a result of the injection.  Dr. RGS did not 
provide any additional basis or rationale for these opinions.  

Thus, the Board finds that the unsupported statements by Dr. 
RGS, dated in May 2007 and November 2008, are, in substance, 
duplicative of the December 2002 statement by Dr. ES which 
were of record at the time of the November 2003 Board 
decision.  For this reason, this evidence is not new and 
material as it is cumulative of evidence previously 
considered.  38 C.F.R. § 3.156.

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for compensation under the provisions of 38 
U.S.C.A. § 1151 for back and lower extremity impairment as a 
result of treatment at a VA facility is denied.


REMAND

As to the claim of entitlement to service connection for a 
lumbosacral spine disorder, the Board finds that a remand is 
necessary for further development of the record.  
Specifically, the Board notes that the evidence reflects that 
the Veteran has current diagnoses of a lumbosacral spine 
disorder, which include not only congenital spinal stenosis, 
but also degenerative disc disease.  Additionally, treatment 
records and letters by Dr. RGS relate the disorder to both 
in-service injury and to the Veteran's service-connected left 
knee disability.  Accordingly, the Board finds that a remand 
is required to obtain a clarifying opinion as to the etiology 
of his current lumbosacral spine disorders.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

While the appeal is in remand status, the Veteran should also 
be provided updated 38 U.S.C.A. § 5103(a) notice that 
includes the recent revisions to 38 C.F.R. § 3.310 (2008).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.	The Veteran should be sent updated VCAA 
notice in accordance with the Court's 
holding in Dingess and 38 U.S.C.A. § 
5103(a), including notice of the 
evidence required to substantiate a 
claim for secondary service connection 
under 38 C.F.R. § 3.310 (2008).

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of any 
lumbosacral spine disorder.  The claims 
files should be made available for 
review.  After a review of the record 
and examination of the Veteran, the 
examiner should opine as to the 
following: 

a)	Is it at least as likely as not (a 
50% or higher degree of 
probability) that any current 
lumbosacral spine disorder is 
related to the Veteran's active 
duty military service, to include 
whether the disorder is a 
superimposed disability that is a 
result of aggravation of a pre-
existing congenital spine 
disability? 

b)	Is it at least as likely as not (a 
50% or higher degree of 
probability) that degenerative 
disc disease of the lumbar spine 
manifested itself to a compensable 
degree in the first post-service 
year?

c)	If the response to the first 
question is negative, is it at 
least as likely as not (a 50% or 
higher degree of probability) that 
any current lumbosacral spine 
disability is proximately due to, 
or caused by, the Veteran's 
service-connected left knee 
disability?

d)	Is it at least as likely as not 
(50% or higher degree of 
probability) that any current 
lumbosacral spine disability has 
been aggravated by the Veteran's 
service-connected left knee 
disability?  If so, the examiner 
should report the baseline level 
of severity of the spine 
disability prior to the onset of 
aggravation, or by the earliest 
medical evidence created at any 
time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If 
some of the increase in severity 
of the back disability is due to 
the natural progress of the 
disease, the examiner should 
indicate the degree of such 
increase in severity due to the 
natural progression of the 
disease.  See generally 38 C.F.R. 
§ 3.310(b) (effective October 10, 
2006).

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2007 
supplemental statement of the case 
(SSOC).  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


